Mr. Chief Justice Shepard
delivered the opinion of the Court:
Walter Stilson Hutchins and Lee Hutchins, children and *44heirs at law of Stilson Hutchins, deceased, file a petition for leave to intervene and to move to dismiss the appeal because they have not been made parties to it.
Dante is the only obligee named in the cost bond given on appeal.
The motion must be denied. The appeal was prayed in open court, and was general, and hence against all adverse interests. All parties were present in fact or in law, and had notice then and there. No citation was required. All of the parties, as well as Dante, were brought up by the appeal. There would seem to be no necessity for a new bond to protect the interests of the other parties, but if they so desired, an order will be made requiring appellant to file a new bond. See Taylor v. Leisnitzer, 220 U. S. 90, 55 L. ed. 382, 31 Sup. Ct. Rep. 371. Motion denied.